           Case 1:20-cv-01720-NONE-GSA Document 9 Filed 03/08/21 Page 1 of 1



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   GUILLERMO TRUJILLO CRUZ,                      1:20-cv-01720-NONE-GSA-PC
 9                                                 ORDER GRANTING PLAINTIFF’S
                   Plaintiff,                      MOTION FOR EXTENSION OF TIME
10                                                 (ECF No. 8.)
           vs.
11                                                 THIRTY DAY DEADLINE TO FILE
     L. GONZALEZ, et al.,                          OBJECTIONS TO FINDINGS AND
12                                                 RECOMMENDATIONS
                 Defendants.
13

14

15          Guillermo Trujillo Cruz (“Plaintiff”) is a state prisoner proceeding pro se with this civil
16   rights action pursuant to 42 U.S.C. § 1983.
17          On January 14, 2021, the court issued findings and recommendations, recommending that
18   Plaintiff be denied leave to proceed in forma pauperis and be required to pay the $402.00 filing
19   fee for this case in full within thirty days. (ECF No. 3.) On February 11, 2021, Plaintiff filed a
20   motion to retain this case, which the court construes as a motion for extension of time to file
21   objections to the findings and recommendations. (ECF No. 8.)
22          The court finds good cause to grant Plaintiff an extension of time. Accordingly, IT IS
23   HEREBY ORDERED that Plaintiff is granted thirty days from the date of service of this order

24   in which to file objections to the findings and recommendations issued on January 14, 2021.

25
     IT IS SO ORDERED.
26

27      Dated:     March 8, 2021                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
28
